Case 1:20-cv-01006-GHW Document 128-24 Filed 07/23/21 Page 1 of 2




                  EXHIBIT "X"
         Case 1:20-cv-01006-GHW Document 128-24 Filed 07/23/21 Page 2 of 2
             Case l:20-cv-01006-GHW            Document 75-8        Filed 11/11/20     Page 2 of 2




            WHITESTONE                                                 CONSTRUCTION
                                                   W.
                                                    C                                                CORP.




May 3,2019


FJ Sciame Construction Co, Inc
1 4 Wall Street - 2nd Floor
New York NY 10005
Attn: Michael Pardee


Re: New York City College of Technology
    New Academic Building
    285 Jay Street
    Brooklyn NY 11201
    Contract No. NY-CUCF-01-08-CURT


                                            NOTICE OF DISPUTE
Dear Mr. Pardee,


This letter serves as Whitestone's Notice of Dispute regarding Sciame's May 3, 2019 official emailed rejection of
Whitestone's change order proposal PCO-098 pursuant to the proposed WT-3 Clerestory Modifications originated
by the design team's issuance of new design criteria in RFI 1 130 response after return of 084413-020-02 MCN
submittal and after fabrication and installation of the work in accordance with that approved submittal and
contract documents.


Whitestone's forthcoming Description of Dispute will reference the relevant facts that clearly establish that
WCC's PCO-098 is a valid change order entitlement to Whitestone, and will include all of the related supporting
documentation.


Very truly yours,




Philip J. Carvelas
Project Executive


 cc: M. Porcelli, R. Murphy, A. C-iusti, J Asante, J Buhler, Sciame; S. Grzic, J. Dearth, WCC




                              50-52 49th STREET, WOODS1DE, NY 1 1377-7423
                     TEL: (71 8) 392-1 800 FAX: (718) 392-6262       www.whitestonecc.com
